Exhibit 10.55

RESTRICTED LAZARD FUND INTEREST AGREEMENT

THIS AGREEMENT, dated as of                     , between Lazard Group LLC, a
Delaware limited liability company (the “Company”), on its behalf and on behalf
of its applicable Affiliate (as defined under the definitional rules of
Section 1(a) below), and (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Investment Elections.

(a)    Subject to the provisions of this Agreement, the Company, on its behalf
and on behalf of its applicable Affiliate, hereby grants to the Employee, as of
April 1, 2011 (the “Grant Date”),                      (the “Fund Interest
Amount”), which shall be invested in one or more of the specified portfolios of
The Lazard Funds Inc., as may be offered by the Company for this purpose from
time to time (the “Company Funds”), in the manner specified by the Employee,
subject to minimum allocations as established by the Administrator (as defined
below) from time to time. The Employee’s initial allocation shall be specified
on a form as established by the Administrator (the “Investment Election Form”).
All capitalized terms used herein, to the extent not defined, shall have the
meaning set forth in the Lazard Ltd 2008 Incentive Compensation Plan.

(b)    As of April 15, 2011 or, if earlier and only if permitted by the
Administrator, the business day following the date on which the Employee submits
the Investment Election Form in accordance with Section 1(c) below (the
“Effective Date”), the Company, or one of its Affiliates, shall purchase on the
Employee’s behalf interests from the applicable Company Funds (the “LAM Fund
Interests”) using the Fund Interest Amount, in accordance with the allocations
specified by the Employee in the Investment Election Form. The LAM Fund
Interests will be held in a restricted brokerage account established at Lazard
Capital Markets LLC (“LCM”) or such other location as may be determined by the
Administrator, for which Lazard Asset Management LLC will be the owner of
record, as custodian, for the benefit of the Employee (the “Fund Account”). The
LAM Fund Interests will be beneficially owned by the Employee, subject to
forfeiture in accordance with Section 2. For the avoidance of doubt, the LAM
Fund Interests constitute property that will be transferred to the Employee on
the Effective Date for purposes of Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”).

(c)    The Employee shall submit, in accordance with procedures established from
time to time by the Company (the “Administrator”), the Investment Election Form
with respect to the Fund Interest Amount during the period established by the
Administrator in its sole discretion, which period shall end no later than
April 15, 2011; provided that, once the Employee has submitted the Investment
Election Form, such election shall be irrevocable until a Reallocation Date, if
any. Such Investment Election Form shall designate the percentage of the Fund
Interest Amount that shall be invested in each Company Fund. Without limiting
the generality of Sections 11 and 12 below, the Administrator, in its sole
discretion, may (i) establish rules governing the Employee’s ability to
reallocate investments in the Fund Account among the various Company Funds,
(ii) establish any minimum and maximum percentages of the Fund Interest Amount
that may be invested in each Company Fund, (iii) determine the Company
investment funds that may be offered as Company



--------------------------------------------------------------------------------

Funds from time to time, (iv) determine the consequences of eliminating a
Company investment fund from the list of Company Funds and (v) establish rules
or procedures governing such other matters as it determines are necessary or
advisable for the proper administration of this Agreement. If the Employee fails
to properly complete and submit the Investment Election Form by April 15, 2011,
the Fund Interest Amount will be invested pro rata in each Company Fund as of
such date. Unless otherwise directed by the Employee in accordance with
Section 1(d) below, subject to the Administrator’s authority pursuant to this
Section 1(c), the allocation of the Fund Interest Amount among the Company Funds
shall not be changed from the initial allocation.

(d)    Unless the Administrator determines otherwise, the Employee will be
permitted to reallocate the investments in the Company Funds at least once
annually (each such date, a “Reallocation Date”) by completing a new Investment
Election Form, as may be updated by the Administrator from time to time, which
shall be submitted in accordance with procedures established from time to time
by the Administrator.

(e)    The Employee shall receive statements from LCM (or such other
broker-dealer, as applicable) with respect to the LAM Fund Interests and Fund
Account in such a manner and at such times as are consistent with LCM’s (or such
other broker-dealer’s, as applicable) standard procedures.

2. Vesting of LAM Fund Interests.

(a)    Subject to the terms and conditions of this Agreement, the LAM Fund
Interests shall vest and no longer be subject to any restriction (such period
during which restrictions apply to the LAM Fund Interests is the “Restriction
Period”) in accordance with the following schedule: 1/3rd of the LAM Fund
Interests shall vest on March 1, 2013 and 2/3rds of the LAM Fund Interests shall
vest on March 1, 2014. Each of March 1, 2013 and March 1, 2014 is referred to
herein, as applicable, as the “Vesting Date”. Unless the Administrator
determines otherwise, on each Vesting Date, the percentage of LAM Fund Interests
that shall have vested shall be applied pro rata to all LAM Fund Interests in
the Employee’s Fund Account regardless of the Company Fund in which such LAM
Fund Interests are invested on such Vesting Date.

(b)    In the event that the Employee incurs a Termination of Employment during
the applicable Restriction Period for any reason not set forth in Section 2(c)
or 2(e), all unvested LAM Fund Interests shall be forfeited by the Employee
effective immediately upon such Termination of Employment. For purposes of this
Section 2(b), the Employee will be deemed to have incurred a Termination of
Employment on the date that the Employee provides notice of termination to the
Company, and accordingly, all unvested LAM Fund Interests shall be forfeited by
the Employee immediately upon delivery of any such notice.

(c)    (i) In the event that the Employee (A) incurs a Termination of Employment
during the applicable Restriction Period due to the Employee’s Disability or due
to a Termination of Employment by the Company other than for Cause or (B) at any
time during the applicable Restriction Period, meets all of the following
retirement eligibility requirements: (1) minimum age fifty-six (56); (2) minimum
of five (5) years of service with the Company or its Affiliates; and (3) actual
age plus years of service with the Company or its Affiliates at least seventy
(70), (such Employee, a “Retirement Eligible Employee”), then, in each case,
subject to Sections 2(d) and 3, the LAM Fund Interests shall vest immediately
following the date that the Employee is no longer required to perform any
additional services in order to retain such LAM Fund Interests (the date that

 

2



--------------------------------------------------------------------------------

such LAM Fund Interests vest is the “Initial Vesting Date”). As soon as
practicable (but in no event more than 30 days) after the Initial Vesting Date,
50% of the LAM Fund Interests that vested pursuant to the preceding sentence
will be transferred to an unrestricted brokerage account at LCM (or such other
broker-dealer, as applicable) in the Employee’s name (such LAM Fund Interests,
the “Transferable Interests”), and the Employee shall be permitted to dispose of
such Transferable Interests. All vested LAM Fund Interests following the Initial
Vesting Date that are not Transferable Interests (such LAM Fund Interests, the
“Remaining Interests”), will remain subject to the restrictions set forth in
this Agreement until the applicable date that such Remaining Interests otherwise
would have vested in accordance with this Agreement (each such date, a “Final
Vesting Date”). Accordingly, prior to the applicable Final Vesting Date, neither
the Employee nor any of the Employee’s creditors or beneficiaries will have the
right to subject the Remaining Interests to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, hedge, exchange, attachment or
garnishment or any similar transaction. Furthermore, for the avoidance of doubt,
the Remaining Interests shall continue to be subject to the forfeiture
provisions set forth in this Agreement (including, without limitation, those
relating to violation of the Restrictive Covenants) until the applicable Final
Vesting Date.

(ii)    In the event that the Employee incurs a Termination of Employment during
the applicable Restriction Period due to the Employee’s death or, subject to
Section 2(d), dies during the applicable Restriction Period subsequent to a
Termination of Employment as described in Section 2(c)(i) or 2(e), all LAM Fund
Interests, including any Remaining Interests, if applicable, shall automatically
vest, and all forfeiture provisions shall lapse, as applicable, on the date of
death.

(d)    In the event that the Employee violates any of the provisions of Appendix
A, which is incorporated herein by reference, all outstanding vested or unvested
LAM Fund Interests and, if applicable, all Remaining Interests shall be
forfeited and canceled. Notwithstanding that certain Restrictive Covenants in
Appendix A apply for only a limited period following Termination of Employment,
in the event that the Employee’s employment with the Company terminates by
reason of retirement in accordance with Section 2(e) below, the Employee will
forfeit any outstanding Remaining Interests if the Employee does not comply with
all Restrictive Covenants in Appendix A until the applicable Final Vesting Date.
Furthermore, in the event that the Employee incurs a Termination of Employment
for Cause, the Employee will forfeit all outstanding Remaining Interests.

(e)    On and after the date an Employee becomes a Retirement Eligible Employee,
the Employee will be permitted to retire from the Company and its Subsidiaries
and Affiliates and, subject to the restrictions set forth in this Agreement, the
forfeiture provisions on the Remaining Interests will continue to lapse
following retirement.

(f)    Notwithstanding the foregoing, in the event of a Change in Control, any
unvested but outstanding LAM Fund Interests, including any Remaining Interests,
shall automatically vest and all forfeiture provisions shall lapse, as
applicable, as of the date of such Change in Control.

3. Transfer of Unrestricted LAM Fund Interests.

As soon as practicable (but in no event more than 30 days) after any LAM Fund
Interest has vested and is no longer subject to the applicable Restriction
Period or after any Remaining Interest is no longer subject to any restrictions,
the Company shall, subject to Section 6, deliver to the Employee an
unrestricted, freely-transferable LAM Fund Interest, which shall be transferred
to an

 

3



--------------------------------------------------------------------------------

unrestricted brokerage account at LCM (or such other broker-dealer, as
applicable) in the Employee’s name. Notwithstanding the foregoing, the Company
shall be entitled to hold the unrestricted LAM Fund Interests to be transferred
upon vesting and lapse of all restrictions until the Company shall have received
from the Employee a duly executed Form W-9 or W-8, as applicable.

4. Nontransferability of the LAM Fund Interests.

During the applicable Restriction Period and until such time as the LAM Fund
Interests, including, if applicable, any Remaining Interests, have ultimately
vested and the unrestricted LAM Fund Interests have been transferred to the
unrestricted brokerage account as provided in Section 3 above, unless the
Administrator determines otherwise, the LAM Fund Interests, including, if
applicable, any Remaining Interests, but excluding the Transferable Interests
(if any), shall not be transferable by the Employee by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

5. Distributions, Rights as a Holder of Interests in Company Funds.

If any Company Fund in which the Employee holds an interest distributes earnings
with respect to an unvested LAM Fund Interest, or with respect to any Remaining
Interests, in each case prior to the date on which the unrestricted LAM Fund
Interests are transferred to the unrestricted brokerage account as provided in
Section 3 above, the Fund Account shall be credited as follows. In the event
distributions are made in cash, such cash distributions shall be automatically
reinvested in the applicable Company Fund, and the additional LAM Fund Interests
shall be held in the Fund Account. In the event any Company Fund in which the
Employee holds an interest makes an in-kind distribution, extraordinary
distribution (whether distributed in other securities or other property) or
adjustment with respect to the LAM Fund Interests or Remaining Interests, such
distributions shall be held in the Fund Account and such adjustments shall be
reflected in the Fund Account. In the event of distributions made in cash,
in-kind or in other securities or other property, additional LAM Fund Interests
and any other securities or property held in the Fund Account shall vest
concurrently with the underlying LAM Fund Interests or Remaining Interests, as
applicable, and be treated as LAM Fund Interests or Remaining Interests, as
applicable, for all purposes of this Agreement. For the avoidance of doubt, in
the event that any LAM Fund Interests and Remaining Interests are forfeited in
accordance with this Agreement, the distributions with respect to any such
interests will also be forfeited. Notwithstanding the foregoing, subject to
Sections 2(c)(i) and 3 and any other applicable law or agreement, from and after
the Effective Date, the Employee will be entitled to exercise voting rights with
respect to the Remaining Interests.

6. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and transfer taxes
that may be imposed in connection with the purchase of any LAM Fund Interest or
the transfer of an unrestricted LAM Fund Interest to an unrestricted brokerage
account as provided in Section 3 above, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

7. Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any LAM Fund

 

4



--------------------------------------------------------------------------------

Interests, the Employee shall pay to the Company or its applicable Affiliate, or
make arrangements satisfactory to the Company or its applicable Affiliate
regarding the payment of, any federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. Except as otherwise required by applicable law, the Company will report
that the Employee will be taxed on the full value of the LAM Fund Interests on
the date that the Employee is no longer required to perform any additional
services in order to retain such LAM Fund Interests. The obligations of the
Company under this Agreement shall be conditioned on compliance by the Employee
with this Section 7, and the Company or its applicable Affiliate shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Employee, including deducting such amount from the
delivery of LAM Fund Interests that gives rise to the withholding requirement.
Notwithstanding the foregoing, the Company may, in its sole discretion and
subject to such other terms and conditions as the Company may determine, retain
some or all of the Transferable Interests and have the Company or such Affiliate
either (a) remit the relevant taxes on the Employee’s behalf to the appropriate
taxing authorities or (b) deposit cash equal to the value of the Transferable
Interests retained by the Company or an Affiliate (as reasonably determined by
the Company) into the Employee’s tax advance account (if any). Prior to an
Initial Vesting Date, the Company will notify the Employee of (i) how many LAM
Fund Interests will vest on such Initial Vesting Date and (ii) whether the
Employee will be permitted to surrender any portion of the Transferable
Interests to the Company or an Affiliate.

8. Disgorgement of Tax Benefits.

In the event that the Employee retires from the Company in accordance with
Section 2(e) above and, after the Employee’s retirement, the Employee forfeits
the Remaining Interests and any distributions thereon, the Employee shall
disgorge to the Company any current or future tax benefit the Employee may
derive from the forfeiture of any LAM Fund Interests and distributions thereon
at the time the Employee derives such tax benefit. The Employee agrees to use
reasonable best efforts to claim any tax benefit from such forfeiture that the
Company reasonably determines is available to the Employee on all relevant tax
returns. Notwithstanding the foregoing, this Section 8 shall not apply in the
event of a Change in Control or a Termination of Employment other than for Cause
or due to death or Disability.

9. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement shall confer upon the Employee any right to continue in the
employ of the Company or any of its Affiliates or interfere in any way with the
right of the Company or any such Affiliates to terminate the Employee’s
employment at any time. Until the LAM Fund Interests vest and all restrictions
lapse, the Employee shall not have any rights as an interest holder with respect
to the LAM Fund Interests or any underlying Company Funds, except as
specifically provided herein (including, for the avoidance of doubt, pursuant to
Section 1(b) above).

10. Laws Applicable to Construction; Consent to Jurisdiction.

(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws,

 

5



--------------------------------------------------------------------------------

which could cause the application of the law of any jurisdiction other than the
State of New York. By signing this Agreement, the Employee agrees to and is
bound by the restrictive covenants set forth in Appendix A (the “Covenants”).

(b)    Subject to the provisions of Section 10(c), any controversy or claim
between the Employee and the Company or its Affiliates arising out of or
relating to or concerning the provisions of this Agreement shall be finally
settled by arbitration in New York City before, and in accordance with the rules
then obtaining of, the Financial Industry Regulatory Authority (“FINRA”) or, if
FINRA declines to arbitrate the matter, the American Arbitration Association
(the “AAA”) in accordance with the commercial arbitration rules of the AAA.

(c)    Notwithstanding the provisions of Section 10(b), and in addition to its
right to submit any dispute or controversy to arbitration, the Firm may bring an
action or special proceeding in a state or federal court of competent
jurisdiction sitting in the City of New York, whether or not an arbitration
proceeding has theretofore been or is ever initiated, for the purpose of
temporarily, preliminarily, or permanently enforcing the provisions of the
Covenants, or to enforce an arbitration award, and, for the purposes of this
Section 10(c), the Employee (i) expressly consents to the application of
Section 10(d) to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of the Covenants
or this Agreement would be difficult to calculate and that remedies at law would
be inadequate, and (iii) irrevocably appoints the General Counsel of Lazard Ltd
as the Employee’s agent for service of process in connection with any such
action or proceeding, who shall promptly advise the Employee of any such service
of process by notifying the Employee at the last address on file in the
Company’s records.

(d)    The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 10(b). This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Employee and the Company acknowledge that the forum designated by
this Section 10(d) has a reasonable relation to this Agreement, and to the
Employee’s relationship to the Company. Notwithstanding the foregoing, nothing
herein shall preclude the Company or the Employee from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Sections 10(a), 10(b), or this Section 10(d). The agreement of the Employee and
the Company as to forum is independent of the law that may be applied in the
action, and the Employee and the Company agree to such forum even if the forum
may under applicable law choose to apply non-forum law. The Employee and the
Company hereby waive, to the fullest extent permitted by applicable law, any
objection which the Employee or the Company now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in this Section 10(d). The Employee and the
Company undertake not to commence any action arising out of or relating to or
concerning this Agreement in any forum other than a forum described in this
Section 10(d), or, to the extent applicable, Section 10(b). The Employee and the
Company agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon the Employee and the Company.

 

6



--------------------------------------------------------------------------------

11. Authority of the Administrator.

The Administrator has the power, among others, to (a) interpret this Agreement,
(b) prescribe, amend and rescind rules and regulations relating to this
Agreement, and (c) make all other determinations deemed necessary or advisable
for the administration of this Agreement.

12. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the LAM Fund Interests shall
require an instrument in writing to be signed by both parties hereto, except
such a modification, amendment or waiver made to cause the LAM Fund Interests to
comply with applicable law, tax rules, stock exchange rules or accounting rules
and which is made to similarly situated employees. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement. For the
avoidance of doubt, the Administrator shall have the authority to make
immaterial modifications and amendments to this Agreement without obtaining the
Employee’s consent, provided that such modifications and amendments do not
materially impair the rights of the Employee with respect to the Fund Interest
Amount.

13. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

14. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD GROUP LLC By:       Name:   Title:       Name

 

7



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

The Employee acknowledges that the grant of the LAM Fund Interest Amount
pursuant to the Lazard Fund Unit Agreement (the “Agreement”) confers a
substantial benefit upon the Employee, and agrees to the following covenants,
which are designed, among other things, to protect the interests of the Company
and its Affiliates (collectively, the “Firm”) in confidential and proprietary
information, trade secrets, customer and employee relationships, orderly
transition of responsibilities, and other legitimate business interests. The
Employee acknowledges that, pursuant to Section 2(d) of the Agreement, the LAM
Fund Interests will be forfeited upon a violation by the Employee of the
following covenants, and that, pursuant to Section 10(c) of the Agreement, the
Firm may seek injunctive relief in order to enforce the following covenants:

(a)    Confidential Information. The Employee shall not at any time (whether
prior to or following the Employee’s Termination of Employment) disclose or use
for the Employee’s own benefit or purposes or the benefit or purposes of any
other person, corporation or other business organization or entity, other than
the Firm, any trade secrets, information, data, or other confidential or
proprietary information relating to the customers, developments, programs, plans
or business and affairs of the Firm, provided that the foregoing shall not apply
to information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
covenant or as required pursuant to an order of a court, governmental agency or
other authorized tribunal (provided that the Employee shall provide the Firm
prior written notice of any such required disclosure). The Employee agrees that
upon the Employee’s Termination of Employment, the Employee or, in the event of
the Employee’s death, the Employee’s heirs or estate at the request of the Firm,
shall return to the Firm immediately all books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Firm. Without limiting the foregoing, the existence of,
and any information concerning, any dispute between the Employee and the Firm
shall be subject to the terms of this Paragraph (a), except that the Employee
may disclose information concerning such dispute to the arbitrator or court that
is considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).

(b)    Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) (A) five months
after the Employee’s date of Termination of Employment for any reason other than
a termination by the Firm without Cause or (B) one month after the date of the
Employee’s Termination of Employment by the Firm without Cause (in either case,
the date of

 

A-1



--------------------------------------------------------------------------------

such Termination of Employment, the “Date of Termination”) or (ii) the end of
any longer period during which any similar covenants would be applicable to the
Employee pursuant to any other agreement between the Employee and the Firm (such
period, the “Noncompete Restriction Period”), the Employee shall not, directly
or indirectly, on the Employee’s behalf or on behalf of any other person, firm,
corporation, association or other entity, as an employee, director, advisor,
partner, consultant or otherwise, provide services or perform activities for, or
acquire or maintain any ownership interest in, a “Competitive Enterprise.” For
purposes of this Appendix, “Competitive Enterprise” shall mean a business (or
business unit) that (x) engages in any activity or (y) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity that is similar to an activity in
which the Firm is engaged up to and including the Employee’s Date of
Termination. Notwithstanding anything in this Appendix, the Employee shall not
be considered to be in violation of this Appendix solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Employee’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise). The Employee acknowledges that the Firm is engaged
in business throughout the world. Accordingly, and in view of the nature of the
Employee’s position and responsibilities, the Employee agrees that the
provisions of this Paragraph (b) shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Firm may be engaged
in business while the Employee is providing services to the Firm.

(c)    Nonsolicitation of Clients. The Employee hereby agrees that during the
Noncompete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Appendix, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Employee provided
services, or for whom the Employee transacted business, or whose identity became
known to the Employee in connection with the Employee’s relationship with or
employment by the Firm, whether or not the Firm has been engaged by such Client
pursuant to a written agreement; provided that an entity which is not a client
of the Firm shall be considered a “prospective client” for purposes of this
sentence only if the Firm made a presentation or written proposal to such entity
during the 12-month period preceding the Date of Termination or was preparing to
make such a presentation or proposal at the time of the Date of Termination.

(d)    No Hire of Employees. The Employee hereby agrees that while employed by
the Firm and thereafter until (i) six months after the Date of the Termination
of Employment for any reason or (ii) the end of any longer period during which
any similar covenants would be applicable to the Employee pursuant to any other
agreement between the Employee and the Firm (such period, the “No Hire
Restriction Period”), the Employee shall not, directly or indirectly, for

 

A-2



--------------------------------------------------------------------------------

himself or on behalf of any third party at any time in any manner, Solicit,
hire, or otherwise cause any employee who is at the associate level or above
(including, without limitation, managing directors), officer or agent of the
Firm to apply for, or accept employment with, any Competitive Enterprise, or to
otherwise refrain from rendering services to the Firm or to terminate his or her
relationship, contractual or otherwise, with the Firm, other than in response to
a general advertisement or public solicitation not directed specifically to
employees of the Firm.

(e)    Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse or domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f)    Notice of Termination Required. The Employee agrees to provide a period
of advance written notice to the Firm prior to the Employee’s Termination of
Employment equal to (i) one month or (ii) any longer notice period required
pursuant to any other agreement between the Employee and the Firm. The Employee
hereby agrees that, if, during the one-month period after the Employee has
provided notice of termination to the Firm or prior thereto, the Employee enters
(or has entered into) a written agreement to provide services or perform
activities for a Competitive Enterprise that would violate Paragraph (b) if
performed during the Noncompete Restriction Period, such action shall be deemed
a violation of this Paragraph (f).

(g)    Covenants Generally. The Employee’s covenants as set forth in this
Appendix are referred to herein as the “Covenants.” If any of the Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
such Covenants shall not be affected thereby; provided, however, that if any of
such Covenants is finally held to be invalid, illegal or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Covenant shall be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Employee hereby agrees that prior to accepting
employment with any other person or entity during his period of service with the
Firm or during the Noncompete Restriction Period or the No Hire Restriction
Period, the Employee shall provide such prospective employer with written notice
of the provisions of this Appendix, with a copy of such notice delivered no
later than the date of the Employee’s commencement of such employment with such
prospective employer, to the General Counsel of the Company. The Employee
acknowledges and agrees that the terms of the Covenants: (i) are reasonable in
light of all of the circumstances, (ii) are sufficiently limited to protect the
legitimate interests of the Firm, (iii) impose no undue hardship on the Employee
and (iv) are not injurious to the public. The Employee acknowledges and agrees
that the Employee’s breach of the Covenants will cause the Firm irreparable
harm, which cannot be adequately compensated by money damages. The

 

A-3



--------------------------------------------------------------------------------

Employee also agrees that the Firm shall be entitled to injunctive relief for
any actual or threatened violation of any of the Covenants in addition to any
other remedies it may have, including, without limitation, money damages and
forfeiture of the Notional Fund Interest Amount. The Employee further
acknowledges that the Covenants and notice period requirements set forth herein
shall operate independently of, and not instead of, any other restrictive
covenants or notice period requirements to which the Employee is subject
pursuant to other plans and agreements involving the Firm.

 

A-4